      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 1 of 20. PageID #: 128



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



UNITED STATES OF AMERICA,                     )       JUDGE SARA LIOI
                                              )
               Plaintiff,                     )       MAGISTRATE JUDGE KATHLEEN
                                              )       BURKE
                                              )
               v.                             )       CASE NO.: 5:18-cr-554
                                              )
                                              )
EDGAR OSORIO-RAMIREZ,                         )       UNITED STATES’ MOTION FOR
                                              )       REVOCATION OF THE MAGISTRATE
             Defendant.                       )       JUDGE’S BOND ORDER


       The United States of America, by and through counsel, Justin E. Herdman, United States

Attorney, and Danielle K. Angeli, Assistant United States Attorney, hereby submits the

following motion to revoke the Magistrate Judge’s bond order. (R. 14: Order, PageID 114-15).

The United States respectfully requests that the Court revoke the Magistrate Judge’s bond order

because there are no conditions or combinations of conditions that will reasonably assure

Defendant’s appearance as required and protect the community.

       I.      Factual and Procedural Background

       Defendant is a 27-year-old Honduran citizen with no claims to United States citizenship.

Defendant was born and raised in Honduras, and his family lives there as well. On February 17,

2009, U.S. Border Patrol encountered Defendant near the Kingsville, Texas border, and executed

an expedited removal order. On July 26, 2018, Defendant was convicted of operating a motor

vehicle under the influence of alcohol, and received a 180-day sentence, with 177 days

suspended. On September 19, 2018, United States Immigration and Customs Enforcement

(“ICE”) issued Defendant a notice of intent and decision to reinstate the 2009 removal order.


                                                  1
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 2 of 20. PageID #: 129



        On September 26, 2018, a federal grand jury returned a one-count indictment charging

Defendant with illegal reentry, in violation of 8 U.S.C. § 1326. At Defendant’s arraignment, on

October 3, 2018, the United States moved for detention, and Defendant opposed. On October 9,

2018, Defendant filed a motion for bond (R. 6: Bond Motion, PageID 11-13), which he

supplemented on October 11, 2018 (R. 9: Supplemental Authority, PageID 37-38). This Court

referred the bond motion to Magistrate Judge Burke, who held a detention hearing on October

11, 2018. (10/11/18 Minutes). During the hearing, the United States proffered information on

Defendant’s removal history, and called the Pretrial Services officer to testify. During the

officer’s testimony, the United States and Defendant jointly moved to continue the hearing for

good cause to allow for Pretrial Services to complete its investigation. Magistrate Judge Burke

continued the detention hearing until October 16, 2018. (Id.). On October 12, 2018, Defendant

filed a motion to dismiss the detention hearing. (R. 11: Motion to Dismiss Detention Hearing,

PageID 93-94).

       Magistrate Judge Burke held the continued detention hearing on October 16, 2018. 1 At

the outset, the court addressed Defendant’s motion to dismiss, finding that the United States had

shown that the case involved a serious risk of flight under 18 U.S.C. § 3142(f)(2)(A). The court

then heard evidence and argument as to whether there were any conditions that would reasonably

assure Defendant’s appearance at trial and the safety of the community under Section 3142(e).

The United States proffered the pretrial services reports, all of which recommended that

Defendant be detained, and Defendant’s removal and criminal history. Defendant called the

pretrial services officer and Defendant’s girlfriend, Melissa Pastor. The pretrial services officer



1
 A transcript of the detention proceedings, including the hearing on October 16, 2018, was not
available before the filing of this motion.

                                                 2
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 3 of 20. PageID #: 130



testified that there were no conditions or combinations of conditions that would reasonably

assure Defendant’s appearance as required, given the nature of the offense and lack of

community ties. Ms. Pastor testified that she had been in a relationship with Defendant for the

last seven years, and that he had been in the United States for the last eight years. She explained

that they jointly owned their home, and she provided some documentation from the Internal

Revenue Service (“IRS”), city of Canton, and Chase bank. She further explained that Defendant

was a father figure to her three children. She also testified that she did not want Defendant

deported, and that Defendant wanted to stay in the United States.

       The United States argued that there were no conditions or combinations of conditions that

would reasonably assure Defendant’s appearance as required and would protect the community

under Section 3142(e). The United States asserted that the Section 3142(g) factors supported

detention. Specifically, the government argued that there was strong evidence that Defendant

illegally reentered the United States after a removal order. It further argued that the nature and

circumstances of the offense, and Defendant’s history and characteristics, which included the

reinstated removal order and ICE detainer, supported detention. Finally, the United States

argued that Defendant posed a danger to the community given his DUI conviction. In support of

its legal argument, the United States provided the court with three opinions: United States v.

Valadez-Lara, No. 3:14-cr-204, 2015 WL 1456530, at *8 (N.D. Ohio Mar. 30, 2015) (Knepp, J.)

(denying pre-trial release because defendant’s illegal presence will be a per se violation of

conditions of bail), United States v. Neves, 11 F. Ap’x 6, 8-9 (1st Cir. 2001) (illegal reentry

defendant posed risk of flight and that no conditions or combinations of conditions would be

effective in securing his appearance), and United States v. Nunez, No. 5:18-cr-40, 2018 U.S.

Dist. LEXIS 80335, at *22 (finding the Executive Branch can exercise its separate powers in the



                                                  3
        Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 4 of 20. PageID #: 131



criminal and immigration contexts). Contrastingly, Defendant argued that he had ties to the

community, wanted to stay in the United States, and paid taxes, so he should be released on

bond.

        Magistrate Judge Burke found that there were conditions that could reasonably assure the

appearance of Defendant and the safety of the community. The court ordered release on a

$30,000 bond secured by a lien on the home owned by Defendant and Ms. Pastor. The court also

imposed special conditions to include home incarceration with electronic monitoring, and

prohibited Defendant from driving while on bond. The United States made an oral motion for a

stay pending a motion to revoke to this Court, which Magistrate Judge Burke granted. (R. 14:

Order, PageID 115).

        The United States moves to revoke the Magistrate Judge’s order of release. (R. 14:

Order, PageID 114-15). For the foregoing reasons, the Court should find that there are no

conditions or combinations of conditions that will reasonably assure Defendant’s appearance as

required and protect the safety of the community, and order that Defendant be detained.

        II.    Law and Argument

        A.     Standard of Review

        Under the Bail Reform Act (“BRA”), for pretrial detention of a defendant, the Court must

first determine whether the case “involves a serious risk that such person will flee[.]” 18 U.S.C.

§ 3142(f)(2)(A). Then, after finding that a case involves a serious risk of flight, the Court shall

hold a hearing to determine whether there are any conditions that will “reasonably assure the

appearance of the person as required or will endanger the safety of any other person or the

community.” 18 U.S.C. § 3142(f). The key considerations in making this determination include,

but are not limited to: (1) the nature and circumstances of the offense; (2) the weight of the



                                                  4
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 5 of 20. PageID #: 132



evidence against the defendant; (3) the history and characteristics of the defendant, e.g., his

character, mental and physical condition, family and community ties, employment status,

financial resources, criminal history, substance-abuse history, and probation or supervised

release status; and (4) the nature and seriousness of the danger posed to the community by the

defendant's potential release. 18 U.S.C. § 3142(g). To prevail on a detention motion, the

government must show by a preponderance of the evidence that there are no conditions or

combinations of conditions that will reasonably assure the defendant’s appearance as required.

United States v. Guerra-Rodriguez, 59 F.3d 171 (6th Cir. 1995) (table). Alternatively, it must

show by clear and convincing evidence that no condition or combination of conditions will

reasonably assure the safety of any other person and the community. 18 U.S.C. § 3142(f).

       This Court conducts a de novo the magistrate judge’s release order. United States v.

Bush, No. 3:12-cr-140, 2013 WL 3884505, at *3 (E.D. Tenn. July 26, 2013); see also United

States v. Montgomery, No. 09-20101, 2010 WL 1052339, at *1 (E.D. Mich. Mar. 19, 2010)

(citing case law indicating that, although the Sixth Circuit has not squarely addressed the proper

standard of review of a magistrate judge’s release or detention order, the majority of circuits to

have considered the issue have held that de novo review is appropriate). This Court may rely on

both the evidence and offers of proof presented at the original detention hearing before the

magistrate judge, as well as additional evidence and offers of proof at its discretion. United

States v. Zapien, No. 3:14-cr-37, 2014 WL 1028435, at *2 (M.D. Tenn. Mar. 17, 2014); see also

United States v. Yamini, 91 F. Supp. 2d 1125, 1129 (S.D. Ohio 2000) (“[M]eaningful de novo

review means that the district court should engage in the same analysis, with the same options,

under § 3142 as the magistrate judge.”).

       B.      Defendant’s case involves a serious risk of flight.



                                                  5
       Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 6 of 20. PageID #: 133



        At the beginning of the October 16th detention hearing, Magistrate Judge Burke found

that the case involved a serious risk that Defendant would flee and denied Defendant’s motion to

dismiss the detention hearing. Defendant has shown he possesses both the ability and the desire

to surreptitiously cross the border to illegally enter the United States. Something that is much

easier to do within the United States to avoid criminal prosecution and removal. Additionally, he

has shown a willingness to defy an order about where he is permitted to go by illegal reentering

the country within approximately one year after his original removal order. 2 Similarly, the

reinstated removal order gives Defendant a strong incentive to flee to avoid his imminent

removal. Thus, as the Magistrate Judge correctly found, Defendant’s case involves a serious and

significant flight risk.

        C.      The Section 3142(g) factors show that there are no conditions of release that
                will reasonably assure Defendant’s appearance as required and the safety of
                any other person and the community.

        After the Court has determined that Defendant’s case involves a serious risk that he will

flee, the Court must then hold a detention hearing to determine whether the Section 3142(g)

factors will reasonably assure the appearance of Defendant as required and the safety of any

other person and the community. 18 U.S.C. §§ 3142(f), (g). Here, the 3142(g) factors show that,

more likely than not, there are no conditions or combinations of conditions that will reasonably

assure Defendant’s appearance as required. Similarly, there is clear and convincing evidence

that there are no conditions or combinations of conditions that will reasonably protect the

community if Defendant is released.

                1.         The nature and circumstances of Defendant’s illegal reentry offense favor
                           detention.


2
        It is unclear exactly when Defendant returned to the United States, but based on the
pretrial services report and Ms. Pastor’s testimony, he returned approximately eight years ago.

                                                    6
       Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 7 of 20. PageID #: 134




        First, the nature and circumstances of the offense support detention. During the October

16, 2018 hearing, the pretrial services officer testified that the nature of the illegal reentry

offense—which involved transient behavior—supported his recommendation that there were no

conditions or combinations of conditions that would reasonably assure Defendant’s appearance

as required. In 2009, Border Patrol removed Defendant pursuant to a final removal order, and in

defiance of that order, he returned to the United States within approximately a year. Defendant’s

unlawful reentry despite the removal order demonstrates his willingness to ignore orders,

particularly ones that involve where he is and is not permitted to go.

        Relatedly, Defendant came into ICE custody after being convicted of operating a motor

vehicle under the influence in Massillon, Ohio. After his conviction, ICE informed Defendant of

his reinstated removal order, so he knows that he will be removed. Further, Ms. Pastor testified

that she did not want Defendant deported, and that he did not want to be deported either. They

both want Defendant to stay in the United States. As such, Defendant has a strong incentive to

fail to appear to avoid deportation. Similarly, Defendant faces up to two years in prison for the

offense for this felony offense. If released, the threat of imprisonment and removal presents a

strong motivation to flee or fail to appear for his court hearings. Defendant’s ties to Ms. Pastor

and her children further exacerbate this motivation. Based on Ms. Pastor’s testimony, it is clear

that Defendant has a strong desire to remain with Ms. Pastor in the United States, which

incentivizes him to fail to appear for court proceedings in an effort to thwart ICE’s removal

efforts. Thus, the nature and circumstances of the illegal reentry offense demonstrate

Defendant’s flight and non-appearance risks, which supports detention.

        2.      The strong evidence of Defendant’s guilt and non-appearance risk supports
                detention.



                                                   7
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 8 of 20. PageID #: 135



       The weight of the evidence against Defendant is strong, which also favors detention.

Defendant admitted to pretrial services that he had been in the country illegally for several years,

and Ms. Pastor testified that Defendant had been in the United States for the last eight years.

Similarly, there are no identification issues here. When Defendant was stopped for his OVI, he

presented a Honduran passport with his name and photograph. At the end of the October 16

detention hearing, Magistrate Judge Burke found that the evidence against Defendant was strong.

This strong evidence also supports Defendant’s flight and non-appearance risk, given his past

willingness to violate a removal order and his current knowledge of his imminent deportation.

Therefore, this factor likewise supports detention.

       3.      Similarly, Defendant’s history and characteristics favor detention.

       Defendant’s history and characteristics demonstrate that detention is appropriate. When

considering a defendant’s history and characteristics, the Court may consider family ties,

financial resources, length of residence in community, past conduct, criminal history, and alcohol

abuse. 18 U.S.C. § 3142(g)(3)(A). When assessing Defendant’s non-appearance risk, the Court

may—and should—consider Defendant’s ICE detainer, reinstated removal order, and inevitable

removal. See Valadez-Lara, 2015 WL 1456530, at *6 (collecting cases); see also United States

v. Salas-Urenas, 430 F. App’x 721, 723 (10th Cir. 2011) (a defendant’s immigration status is

relevant to the detention decision as part of the defendant’s history and characteristics); United

States v. Ong, 762 F. Supp. 2d 1353, 1363 (N.D. GA 2010) (“While a defendant’s status as a

deportable alien alone does not mandate detention, it is a factor which weighs heavily in the risk

of non-appearance analysis.”) (citation omitted).

       Defendant’s defiance of the removal order to reenter the country unlawfully, along with

the active ICE detainer, reinstated removal order, and his knowledge of imminent removal,



                                                 8
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 9 of 20. PageID #: 136



demonstrate Defendant’s serious non-appearance risk. Moreover, Defendant has no family ties

in the United States. Although Ms. Pastor testified that Defendant had a brother who lived in the

United States, Defendant told pretrial services that he had no family here. He admitted that he

was born in Honduras, had grown up in Honduras, and his entire family lived in Honduras: all of

his familial ties are in Honduras. Although Defendant has a long-term girlfriend, that fact

increases Defendant’s risk of non-appearance because he does not want to be deported.

Similarly, Defendant has some financial resources, including a house and bank accounts, worth

approximately $50,000. These resources provide him means that increase his flight and non-

appearance risks.

       Although Defendant introduced tax-related exhibits, which the court admitted under seal,

the documents are not Defendant’s actual tax filings, but rather are notices showing that

Defendant still owes money to the City of Canton and that there are issues with Defendant’s

2017 federal return. In Defendant’s Exhibit A, the IRS notice provides that there is a problem

with his name and/or taxpayer identification number on his 2017 return. The IRS further notes

that it assigned an Internal Revenue Service number only to complete the processing of his

return. It requests that Defendant provide a valid Social Security Number or Individual

Taxpayer Identification Number (“ITIN”). It also shows that Defendant owes $1,030, and is

incurring penalties for failure to pay and interest charges. Defendant’s Exhibit B shows that

Defendant filed a 2017 return with the City of Canton, but it lists Defendant’s account number

with the city. It does not show which Social Security number or taxpayer identification number

Defendant used to file the return. Finally, Exhibit C shows that Defendant has two Chase

accounts, and notes that it needs a certified Taxpayer Identification Number, either a Social

Security number, an ITIN for individuals, or an Employer Identification Number for businesses.



                                                9
     Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 10 of 20. PageID #: 137



It also provides that the IRS requires Chase to have a certified taxpayer identification number of

each of his accounts, but the bank does not have Defendant’s completed W9 with the required

information. Thus, this documentation does not show that Defendant availed himself to the

government. Further, although Ms. Pastor testified that Defendant used his passport to obtain an

ITIN, there was no evidence about what other documentation he presented or how he responded

to questions about his citizenship to obtain that number because Defendant did not introduce any

of his actual tax filings, and the government cannot access Defendant’s tax returns absent a court

order under 26 U.S.C. § 6103(i). Therefore, these documents provide little, if any, evidence to

support Defendant’s financial and community ties.

       Defendant’s criminal history and alcohol abuse, as evidenced by his recent OVI

conviction, likewise support detention. Not only was Defendant committing a crime each day he

spent here illegally, he also placed the community at significant danger by operating a vehicle

while intoxicated. This also relates the final Section 3142(g) factor: Defendant’s danger to the

community if released. His OVI conviction shows a further willingness to violate the law and

indicates that he has a problem with alcohol.

       Accordingly, weighing all of Defendant’s relevant history and characteristics, there are

no conditions or combinations of conditions that will reasonably assure Defendant’s appearance

as required, so the Court should order detention.



       D.      A secured bond and electronic monitoring provide inadequate protection
               against Defendant’s strong flight and non-appearance risks.

       A secured bond with electronic monitoring provides inadequate protection against

Defendant’s demonstrated flight and non-appearance risks. The First Circuit has affirmed the

same for a similarly-situated illegal reentry defendant. Neves, 11 F. App’x at 8-9. In Neves, the


                                                10
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 11 of 20. PageID #: 138



defendant was born in Cape Verde and came to the United States with his mother as an infant.

He remained in the United States for over twenty years, without becoming a U.S. citizen, until

his deportation following a drug conviction. He returned to the United States in 2001, was

arrested, and the Immigration and Naturalization Service reinstated its prior removal order. Id. at

*1. After a detention hearing, the magistrate judge denied the government’s detention motion,

and ordered the defendant released on the following conditions: (1) execution of a $150,000

appearance bond, secured with $15,000 in cash; (2) home confinement to his mother’s residence;

and (3) electronic monitoring. The government moved to reconsider, and the magistrate judge

denied the motion but stayed the defendant’s release pending the district court’s determination.

The district court held a detention hearing and found that the defendant posed a risk of flight and

that there were no conditions or combinations of conditions, including those imposed by the

magistrate judge, which would reasonably assure his appearance in court when required. The

district court noted the defendant’s lengthy criminal record in state court, the strong weight of the

evidence against him, and the reinstated removal order to support its finding. The defendant

appealed, and the First Circuit affirmed the district court’s ruling.

        When assessing the adequacy of conditions, the First Circuit noted that, although the

defendant’s mother and friend offered to secure defendant’s bond, they “might well be willing to

sacrifice the $15,000 security to help [the defendant] avoid being deported again to Cape Verde.”

Id. at *3. Although the sureties testified that they were willing to put up their life savings

because they trusted the defendant would appear in court, “the prospect of a significant federal

sentence followed by deportation might overcome [the defendant’s] loyalty to his family and

friends.” Id. Thus, the court concluded that the secured bond provided inadequate protection

against flight.



                                                  11
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 12 of 20. PageID #: 139



        Similarly, the Neves Court held that, “where, as in this case, there is a particularly strong

incentive to flee, the early detection capabilities of electronic monitoring may be insufficient to

overcome that incentive and to guard against the risk of flight.” Id. The court further noted that

it was “not persuaded that lack of resources poses an insurmountable hurdle to [the defendant’s]

flight.” Id. It further opined that, “[i]t is not clear . . . what additional protection [the

defendant’s] mother would provide, beyond that provided by the electronic monitor.” Id. The

First Circuit concluded that the evidence supported a finding that the defendant posed a risk of

flight and that no conditions or combinations of conditions—including those imposed by the

magistrate judge—would reasonably assure his appearance in court, and affirmed the district

court’s detention order.

        Similarly here, a secured bond with electronic monitoring will not adequately protect

against Defendant’s flight and non-appearance risks. Although the bond is secured by

Defendant’s home that he jointly owns with Ms. Pastor, Ms. Pastor testified that they both did

not want Defendant to be deported. Defendant and Ms. Pastor might be willing to sacrifice their

house to avoid Defendant being deported to Honduras.

        Moreover, in light of Defendant’s particularly strong incentive to flee or fail to appear for

court proceedings, electronic monitoring is likewise insufficient to assure Defendant’s

appearance as required. Electronic monitoring and home confinement does not secure

Defendant’s appearance at future hearings. Indeed, Defendant could simply cut his electronic-

monitor bracelet, and pretrial services could no longer track his location. At most, it would give

the Court notice that he is fleeing and where his last known location was. Further, unlike the

defendant in Neves, the house is roughly half of Defendant’s assets. According to the pretrial

services reports, Defendant has access to over $20,000 in his bank accounts, so he does not face



                                                   12
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 13 of 20. PageID #: 140



the lack-of-resources hurdle that the defendant in Neves faced. Therefore, as in Neves, a secured

bond with electronic monitoring is insufficient to adequately protect against Defendant’s

significant flight and non-appearance risks.

       E.      There are no conditions of release that will assure Defendant’s appearance at
               further proceedings because ICE will detain and deport him upon his
               release.

       At issue here is the interplay between the Bail Reform Act of 1984 (“BRA”) and the

Immigration and Naturalization Act of 1965 (“INA”). 3 The BRA is limited to criminal

detention. It does not provide that a defendant who is released from criminal detention cannot be

detained under some other statute and by some other agency, such as ICE validly exercising its

detention authority under the INA for a different purpose. Nothing in Section 3142 of the BRA

overrides the INA’s mandate to ICE to detain a defendant during removal proceedings or subject

to a final removal order. See 8 U.S.C. §§ 1226(a)(1) (discretionary detention for an alien

pending decision on removal); 1226(c) (mandatory detention pending a removal decision for

aliens with certain criminal convictions); 1231(a)(2) (mandatory detention for aliens with final

orders of removal).

       Although Section 3142(d) of the BRA does ensure that ICE receives notice about a

particular class of alien defendants who pose a flight or safety risk, so ICE has an opportunity to

take custody or file a detainer (as ICE did in this case), it does not somehow forfeit the

government’s ability to detain an alien who is also a criminal defendant until the criminal

proceedings are complete. The statute’s “notwithstanding” clause just means that, if ICE does

not take custody, then the district court may release the defendant from criminal custody under



3
      Magistrate Judge Burke refused to hear argument or rule on the subject during the
October 16, 2018 detention hearing.

                                                 13
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 14 of 20. PageID #: 141



the ordinary BRA provisions. It says nothing about ICE’s authority to detain under the INA in

that event. Section 3142(d) provides that where denial of bail (1) is warranted under the BRA

but (2) ICE does not detain the defendant within ten days, then and only then does the BRA

control and supersede other statutes governing release pending removal. It does not, however,

also mean that if a court finds that the defendant is not likely to flee or pose a danger to the

community that the BRA still supersedes the INA. Primacy of the BRA is triggered only where

there is a finding that detention is warranted followed by a declination or failure by ICE to take

the defendant into custody within ten days. A finding that detention is not warranted under the

BRA has no effect on the Attorney General’s statutory authority to detain an alien under the

INA. Indeed, Section 3142(d)’s very narrow circumstance where the BRA supersedes the INA

strongly suggests that it is the only circumstance in which Congress intended the BRA to limit

ICE’s detention authority under the INA. See Samantar v. Yousuf, 560 U.S. 305, 317 (2010)

(“Drawing meaning from silence is particularly inappropriate . . . [when] Congress has shown

that it knows how to [address an issue] in express terms.”).

       Relatedly, the issue on bond is not whether Defendant is likely to flee the country or even

the community, but rather whether he is likely to appear for further court proceedings. See

United States v. Vasquez, 413 F. App’x 42, 43 (10th Cir. 2011). Given Defendant’s reinstated

removal order and ICE detainer, there are no conditions that will reasonably assure his

appearance at further court proceedings because ICE will likely deport Defendant to Honduras,

pursuant to the removal order, before the case is resolved. Moreover, Defendant’s non-

appearance as a result of the deportation does not entail a volitional requirement.

       The Tenth Circuit’s holding in United States v. Vasquez is instructive. In Vasquez, the

defendant was charged with illegal reentry, pled guilty, and then filed a motion for release



                                                  14
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 15 of 20. PageID #: 142



pending sentencing. The district court denied the motion. It noted that, because of the

defendant’s immigration status—having a reinstated removal order and an ICE detainer lodged

against him—the defendant would not be available to appear at sentencing. The court concluded

that, regardless of the defendant’s intent or inclination to flee, if he was released pending

sentencing, the likelihood was that ICE would take him into custody and execute the removal

order, and he would be unavailable for sentencing. Vasquez, 413 F. App’x at 43. Vasquez

appealed, arguing that the ICE detainer was a legally insufficient basis to deny release.

       Because of the reinstated removal order, the Tenth Circuit explained that it need not

address the ICE-detainer issue. Applying Section 3143, the court held that it need not address

the various possibilities of defendant’s behavior if released on bond because “regardless of what

is possible, [the defendant] was required to show, by clear and convincing evidence, that he is

not likely to flee (i.e., that he is likely to appear in court when required).” Id. at 44 (emphasis in

original). Because the defendant had both the ICE detainer and a reinstated removal order,

“there [wa]s no evidence, let alone clear and convincing evidence,” that he would appear at the

sentencing hearing. Thus, the Tenth Circuit affirmed the denial of release. Id.

       The Vasquez Court correctly held that, regardless of the defendant’s intent, there were no

conditions that would reasonably assure his appearance in court. Moreover, the plain language

of the BRA says nothing about volition. See 18 U.S.C. §§ 3141–3156. Similarly, the legislative

history and purposes of the BRA focus on a defendant’s appearance and preventing danger to the

community, not on a defendant’s intent. See S. Rep. No. 98-225, reprinted in 1984

U.S.C.C.A.N. 3182, 1983 WL 25404, at *3 (explaining that the “basic philosophy” of the 1966

version of the BRA was that “the sole purpose of bail laws must be to assure the appearance of

the defendant at judicial proceedings”). Thus, volition is not required. C.f. United States v.



                                                  15
     Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 16 of 20. PageID #: 143



Calixto-Bravo, 109 F. App’x 33, 34 (6th Cir. 2004) (reversing district court and ordering the

defendant be detained where ICE would eventually deport the defendant).

       Although Vasquez discusses detention in the Section 3143 post-plea context, its rationale

applies with equal, if not more, force here because Section 3142 requires the Court to determine

whether there are any conditions or combinations of conditions that will “reasonably assure the

appearance of [the defendant] as required.” 18 U.S.C. §§ 3142(b), (c), (f) (emphasis added).

There is no volitional requirement to his unavailability. If the Court grants release on bond, ICE

will arrest Defendant and execute the removal order, resulting in Defendant’s removal to

Honduras within roughly a week or two after coming into ICE custody. Therefore, as in

Vasquez, there are no conditions that will reasonably assure Defendant’s appearance.

       Defendant’s reliance on Judge Gwin’s recent order in United States v. Cesar Veloz-

Alonso, Case No. 1:18-cr-464, is inapposite. (R. 12-1: Notice of Supplemental Authority,

PageID 99-104). There are several important distinctions from the Veloz-Alonso case and

Defendant’s case. First, Veloz-Alonso is thirty-nine, married with three U.S. citizen children,

and has spent twenty-five years in the country. (Id., PageID 100). Similarly, Magistrate Judge

Burke noted during the October 16, 2018 detention hearing, that there were important factual

differences between Veloz-Alonso and Defendant. Here, Defendant has much less of a tie to the

community, and has spent significantly less time in the United States. Defendant also has an

OVI conviction, whereas Veloz-Alonso’s only criminal conviction was for illegal reentry. (Id.,

PageID 100-101). Thus, the two men’s history and characteristics differ.

       Additionally, Veloz-Alonso already pled guilty, so Section 3143 controlled the court’s

analysis. Section 3143 provides that the court must assess whether the defendant has presented

clear and convincing evidence that he is “not likely to flee.” (Id., PageID 100 (citing 18 U.S.C.



                                                16
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 17 of 20. PageID #: 144



3143(a)). In this context, the court held that “fleeing” requires volition. (Id., PageID 101-02).

In so finding, the court contrasted Section 3143 with the “reasonably assure the defendant’s

appearance” standard in Section 3142, which he noted Congress used seven times in Section

3142 alone. (Id., PageID 101). The order therefore provides no support for Defendant’s

position, as it rests on his interpretation of a different standard of release. 4

        In sum, it is not the mere fact that an ICE detainer exists that warrants detention in this

case. Rather, the INA mandates that ICE detain and execute his removal pursuant to its

reinstated removal order. See 8 U.S.C. § 1231. Indeed, if Defendant is released on bond to this

Court, ICE will effectuate its valid removal order against Defendant and deport him to Honduras,

making him unavailable for further Court proceedings. Because Defendant’s non-appearance

under Section 3142 does not include a volitional requirement, Defendant’s certain deportation

under the reinstated removal order precludes a finding that there are any conditions that will

reasonably assure his appearance at further court proceedings in this case.




4
       Additionally, the government has appealed Judge Gwin’s order. United States v. Cesar
Veloz-Alonso, Case No. 18-3973 (6th Cir. 2018).

                                                    17
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 18 of 20. PageID #: 145



       F.      Detention is required because Defendant’s presence in the United States
               while on release would be a per se violation of the conditions of his release.

       Although not binding, Valadez-Lara, 2015 WL 1456530, at *8, lends additional support

for Defendant’s detention. There, the court similarly assessed whether bond was appropriate on

an illegal reentry case pending trial under 18 U.S.C. § 3142. It noted that it “would be inclined

to grant [the d]efendant bail absent one factor, his unlawful presence in this country.” Id.

Specifically, one statutory condition of release under the BRA requires that the person not

commit a Federal, State, or local crime during the release period. Id. (citing § 3142(c)(1)). The

defendant, however, “by virtue of his very presence [in the United States], is committing an

illegal act and ‘indeed his [ ] release would violate perhaps the most important condition of

release, that he not continue to violate the law.’” Id. (citing United States v. Campos, 2010 WL

454903, at *2 (M.D. Ala. Feb. 10, 2010)). This finding applies equally here. As in Valadez-

Lara, there is nothing the district court “can do to remedy Defendant’s unlawful presence in this

country nor can it ignore or absolve him of the inevitable violation of a condition of his

release[.]” Id. Additionally, if released on bond, Defendant must be completely self-sufficient.

He may not be permitted to work because he does not have proper work authorization.

Moreover, he cannot be housed by someone else or that person would be harboring an illegal

alien, in violation of 8 U.S.C. § 1324(a).

       In sum, the Court should find that, consistent with Vasquez and Valadez-Lara, given the

ICE detainer, reinstated removal order, and previously-discussed facts supporting the Section

3142(g) factors, it is more likely than not that there are no conditions or combinations of

conditions that will reasonably assure Defendant’s appearance at future judicial proceedings.




                                                18
     Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 19 of 20. PageID #: 146



       G.      Defendant’s OVI conviction additionally shows that there are no conditions
               or combinations of conditions that will protect the public.

       Although the Magistrate Judge’s order included a special condition that Defendant refrain

from driving, that condition does not adequately protect the public. Defendant has already

shown a willingness, when under the influence of alcohol, to ignore the law and drive his

vehicle. As such, a bond condition that he refrain from driving likely will not deter him from

driving drunk in the future. Particularly given the fact that his thinking and reasoning was

impaired when he decided to drive drunk, and would be similarly impaired if he engaged in the

same conduct in the future. Thus, Defendant’s OVI conviction presents clear and convincing

evidence that there are no conditions that will reasonably protect the public if Defendant is

released.

       III.    CONCLUSION

       Based on the foregoing, the United States respectfully requests that the Court revoke the

Magistrate Judge’s order for bond, and detain Defendant pending the resolution of the case.


                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:    /s/ Danielle K. Angeli
                                                      Danielle K. Angeli (MI: P81362)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3875
                                                      (216) 522-8355 (facsimile)
                                                      Danielle.Angeli@usdoj.gov




                                                19
      Case: 5:18-cr-00554-SL Doc #: 21 Filed: 10/17/18 20 of 20. PageID #: 147



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of October 2018, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                                       /s/ Danielle K. Angeli
                                                       Danielle K. Angeli
                                                       Assistant United States Attorney




                                                  20
